Title: To Thomas Jefferson from George Washington, [4 April 1792]
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir
            Wednesday Morning [4 Apr. 1792]
          
          Am I right in understanding, as the result of the Conversation you had with Mr. White, that it was his opinion Genl. Morgan would serve under Officers superior to him in Rank in the Army about to be raised?-I want to get the appointments closed, but wish to know, previously, whether this was Mr. Whites opinion.-Yours sincerely,
          
            GW—n
          
        